Citation Nr: 1018320	
Decision Date: 05/17/10    Archive Date: 06/04/10

DOCKET NO.  06-01 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to an initial rating higher than 20 percent for 
degenerative disc disease (DDD) of the lumbar spine (low back 
disability).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the military from June 
1981 to August 1981, and subsequent service in the National 
Guard.  In addition, the Veteran had more recent service in 
the U.S. Army Reserves, including a period of INACDUTRA in 
November 1999.

This appeal to the Board of Veterans' Appeals (Board) is from 
an August 2004 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Honolulu, Hawaii, which 
granted the Veteran's claim for service connection for 
degenerative disc disease of the lumbar spine and assigned an 
initial 20 percent rating, retroactively effective from 
September 3, 2003, the date of receipt of the claim for 
service connection.  The Veteran appealed for a higher 
initial rating.  See Fenderson v. West, 12 Vet. App. 119, 
125-26 (1999) (when a Veteran appeals his initial rating, VA 
must consider whether he is entitled to a "staged" rating to 
compensate him for times since the effective date of his 
award when his disability may have been more severe than at 
others).  

As support for his claim, the Veteran testified at a hearing 
at the RO in July 2009, before the undersigned Veterans Law 
Judge (VLJ) of the Board, also commonly referred to as a 
Travel Board hearing.  In August 2009, the Board remanded the 
claim for a higher initial rating for the low back disability 
to the RO, via the Appeals Management Center (AMC), 
for additional development and consideration.  In March 2010, 
the AMC issued a supplemental statement of the case (SSOC) 
continuing to deny the claim and returned the file to the 
Board for further appellate review.  As such, the Board is 
deciding the claim for an initial rating higher than 20 
percent for a low back disability.  

FINDINGS OF FACT

1.  The objective range of motion measurements show no more 
than moderate limitation of motion of the lumbar spine.  

2.  There is no severe lumbosacral strain with listing of the 
whole spine to the opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in the standing 
position, loss of lateral motion with osteoarthritic changes, 
or narrowing or irregularity of the joint space, or some of 
the above with abnormal mobility on forced motion.  

3.  There is no competent evidence of forward flexion of the 
thoracolumbar spine limited to 30 degrees or less.  There is 
no favorable ankylosis of the entire thoracolumbar spine.  

4.  At no time during the course of this appeal has the 
Veteran's low back disability been manifested by 
intevertebral disc syndrome (IVDS) requiring bed rest 
prescribed by a physician.  

5.  The Veteran has left sided radiculopathy associated with 
the S1 spinal disc.  


CONCLUSIONS OF LAW

1.  The criteria are not met for an initial rating higher 
than 20 percent for the Veteran's service-connected lumbar 
spine.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
3.321, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5235-5243 (effective September 26, 2003); Diagnostic Codes 
5292, 5293, 5295 (2002).

2.  The criteria are met, however, for a separate 10 percent 
rating, but no greater, for associated left sided 
radiculopathy.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.1-4.7, 4.21, 4.124a, Diagnostic Code 8520 (2009).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss 
whether the claim has been properly developed for appellate 
review.  The Board will then address the claim on its merits, 
providing relevant VA laws and regulations, the relevant 
factual background, and an analysis of its decision.

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. § 
3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  

These VCAA notice requirements apply to all five elements of 
a service-connection claim:  (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  
Further, this notice must include information that a 
downstream disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
granted.  Id., at 486.  

Ideally, VCAA notice should be provided prior to an initial 
unfavorable decision on a claim by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, 
however, for whatever reason it was not, or the notice 
provided was inadequate, this timing error can be effectively 
"cured" by providing any necessary VCAA notice and then 
going back and readjudicating the claim - such as in a 
statement of the case (SOC) or supplemental SOC (SSOC), such 
that the intended purpose of the notice is not frustrated and 
the Veteran is given an opportunity to participate 
effectively in the adjudication of the claim.  See Mayfield 
v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield 
IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United 
States Supreme Court made clear that a reviewing court, in 
considering the rule of prejudicial error, is precluded from 
applying a mandatory presumption of prejudice rather than 
assessing whether, based on the facts of each case, the error 
was outcome determinative.  In Sanders, the Supreme Court 
rejected the lower Federal Circuit's framework (see Sanders 
v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007)) 
that all VA notice errors are presumptively prejudicial, in 
part, because it was "complex, rigid, and mandatory."  Id., 
at 1704.  The Supreme Court rejected the Federal Circuit's 
analysis because it imposed an unreasonable evidentiary 
burden on VA to rebut the presumption and because it required 
VA to demonstrate why the error was harmless, rather than 
requiring the appellant - as the pleading party, to show the 
error was harmful.  Id., at 1705-06.  The Supreme Court 
stated that it had "warned against courts' determining 
whether an error is harmless through the use of mandatory 
presumptions and rigid rules rather than case-specific 
application of judgment, based upon examination of the 
record."  Id., at 1704-05.  Thus, it is clear from the 
Supreme Court's analysis that, while the Veterans Court 
may conclude generally that a specific type of error is more 
likely to prejudice an appellant, the error must nonetheless 
be examined in the context of the facts of the particular 
case.  Id.

The Veterans Court initially held in Vazquez-Flores v. Peake, 
22 Vet. App. 37, 48 (2008), that prejudicial deficiencies in 
the timing or content of a VCAA notice can be cured by 
showing the essential fairness of the adjudication will not 
be affected because:  (1) the defect was cured by actual 
knowledge on the part of the claimant ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrates an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F. 3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial."  Vazquez-Flores, 22 Vet. App. at 
46.  See also Overton v. Nicholson, 20 Vet. App. 427, 435 
(2006) (finding the Board had erred by relying on various 
post-decisional documents for concluding adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
Veterans Court nonetheless determined the evidence 
established the Veteran was afforded a meaningful opportunity 
to participate effectively in the adjudication of his claims, 
and therefore found the error harmless).

The Veterans Court further held in Vazquez-Flores v. Peake 
that, for an increased-compensation claim, 38 U.S.C. 
§ 5103(a) requires, at a minimum, that VA notify the claimant 
that, to substantiate the claim, the medical or lay evidence 
must show a worsening or increase in severity of the 
disability and the effect that such worsening or increase has 
on the claimant's employment and daily life.

On appeal, however, in Vazquez-Flores v. Shinseki, 2009 WL 
2835434 (Fed.Cir.), the Federal Circuit vacated and remanded 
important respects of the Veterans Court's holding in 
Vazquez-Flores, as well as a related case, Schultz v. Peake, 
No. 03-1235, 2008 WL 2129773, at 5 (Vet. App. Mar. 7, 2008).  
Significantly, the Federal Circuit concluded that "the notice 
described in 38 U.S.C. § 5103(a) need not be Veteran 
specific."  Similarly, "while a Veteran's 'daily life' 
evidence might in some cases lead to evidence of impairment 
in earning capacity, the statutory scheme does not require 
such evidence for proper claim adjudication."  Thus, the 
Federal Circuit held, "insofar as the notice described by the 
Veterans Court in Vazquez-Flores requires the VA to notify a 
Veteran of alternative diagnostic codes or potential "daily 
life" evidence, we vacate the judgments."  Vazquez, 2009 WL 
2835434, at 10.

The Veterans Court's other holdings in Vazquez-Flores appear 
to be intact, that is, regarding the above discussion of 
prejudicial deficiencies in timing or content.

In this case, a letters satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) were sent to the Veteran in 
November 2003 and September 2005.  These letters informed him 
of the evidence required to substantiate his claim, and of 
his and VA's respective responsibilities in obtaining 
supporting evidence.  In cases, as here, where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated - it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Dingess v. Nicholson, 
19 Vet. App. 473, 491, 500 (2006).  Thus, as the Veteran's 
claim for a higher rating for his low back disability 
was appealed directly from the initial rating assigned 
following the granting of service connection, no further §  
5103(a) notice is required.  See Goodwin v. Peake, 22 Vet. 
App. 128 (2008); see also Dunlap v. Nicholson, 21 Vet. App. 
112 (2007); Dingess supra.  Nevertheless, he has in fact 
received additional notice relevant to his increased rating 
claim in a March 2006 Dingess letter, provided prior to the 
RO's most recent readjudication of his claim in the March 
2010 SSOC.  

VA also fulfilled its duty to assist the Veteran by obtaining 
all relevant evidence in support of his claim that is 
obtainable, and therefore appellate review may proceed 
without prejudicing him.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 
(1993).  The Veteran personally submitted personal hearing 
testimony, personal statements, private treatment records, 
and copies of his service personnel records (SPRs) and 
service treatment records (STRs).  The RO obtained his STRs, 
VA treatment records, and arranged for VA compensation 
examinations to assess the severity of his spine disorder.  
Notably, the Board also remanded this claim in August 2009 so 
the AMC might arrange for another VA spinal compensation 
examination, which was since provided in September 2009.  The 
Board is therefore satisfied there was substantial compliance 
with this remand directive.  See Stegall v. West, 11 Vet. 
App. 268 (1998) and Dyment v. West, 13 Vet. App. 141, 146- 47 
(1999).  The record is inadequate and the need for a more 
contemporaneous examination occurs only when the evidence 
indicates the current rating may be incorrect.  38 C.F.R. § 
3.327(a) (2009).  

Here, the last comprehensive VA compensation examination of 
the Veteran's lumbar spine disorder was in September 2009, so 
relatively recently.  Consequently, another examination to 
evaluate the severity of the Veteran's low back disability is 
not warranted because there is sufficient evidence, 
already of record, to fairly decide this claim insofar as 
assessing the severity of the condition.  See Caffrey v. 
Brown, 6 Vet. App. 377 (1994); Olsen v. Principi, 3 Vet. App. 
480, 482 (1992); Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992); and Allday v. Brown, 7 Vet. App. 517, 526 (1995).  
Therefore, the Board finds that VA has complied with the 
duty-to-assist requirements.

II.  Analysis-Entitlement to an Initial Rating Higher than 
20 percent,
 for Lumbar Spine DDD

The Veteran claims that his low back disability has worsened 
in severity beyond his current 20 percent rating.  Here, an 
August 2004 decision granted service connection for DDD of 
the lumbar spine, and assigned an initial 20 percent rating 
since September 3, 2003.  The disability is rated under 
DC 5243, the current diagnostic code for IVDS, although 
August 2004 decision narrative made no mention of IVDS or 
incapacitating episodes.  To the contrary, the narrative of 
the August 2004 decision narrative stated that his evaluation 
was based in part upon a 10 percent evaluation for limitation 
of motion of the lower back, as well as an additional 10 
percent assignment for DeLuca considerations.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59 (2009); see also DeLuca v. Brown, 8 Vet. 
App. 202, 204-08 (1995).  Therefore, the Board will consider 
other potentially applicable DCs and rating criteria for 
lumbar spinal disabilities in deciding this claim.

The July 2004 VA spine examination report, which relied on X-
ray testing, diagnosed the Veteran with chronic low back pain 
due to DDD, with mild degenerative joint disease/arthritis 
(DJD).  The examination report also noted "a possible left 
S1 radiculopathy," with complaints of pain radiating into 
his left thigh.  The spine range of motion findings were 80 
degrees of flexion, 10 degrees of extension, 10 degrees of 
right and left flexion and 15 degrees of right and left 
rotation, with pain throughout all motion.  

The March 2006 VA examination report diagnosed the Veteran 
with lumbar spine arthralgia, but noted that he has some pain 
and numbness down the posterior calf upon sitting.  The 
Veteran also complained of missing two weeks of work per year 
due to back pain, but there was no allegation or objective 
confirmation of incapacitating episodes due to IVDS.  Indeed, 
the X-ray report provided an impression of normal lumbosacral 
spine.  Objective range of motion findings were 80 degrees 
flexion, 30 degrees extension, 30 degrees of right and left 
lateral flexion, 30 degrees of right and left rotation.  
However, the examiner failed to make adequate DeLuca 
findings, including any limitation of motion due to pain.  
The Board therefore remanded the claim to the AMC for yet 
another VA spine compensation examination.

Subsequently, the September 2009 VA spine examiner diagnosed 
the Veteran with chronic low back pain due to degenerative 
disk disease, in light of X-ray and MRI reports.  The Veteran 
now reported that pain radiated up the back and not down the 
legs, but the examiner reiterated the 2004 finding of 
possible left S1 radiculopathy.  The Veteran admitted he had 
not missed any work, because he cannot finally afford to miss 
work.  There were also no other contentions by the Veteran of 
requiring bed rest due to his low back disability.  Spine 
range of motion findings were 80 degrees forward flexion, 10 
degrees extension, 10 degrees left and right lateral flexion, 
15 degrees left and right lateral rotation, with pain shown 
throughout all movement.  

Disability ratings are determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Since the Veteran's claim arises from his disagreement with 
the initial rating assigned following the grants of service 
connection, separate ratings may be assigned for separate 
periods of time based on the facts found, a practice known as 
"staging", with equal consideration for the entire body of 
evidence.  Fenderson v. West, 12 Vet. App. 119 (1999).

The Board notes that the criteria for rating disabilities of 
the spine were amended shortly after the claim, received on 
September 3, 2003.  Prior to this claim, VA had revised the 
criteria for evaluating spinal disorders under Diagnostic 
Code 5293, intervertebral disc syndrome (IVDS).  67 Fed. Reg. 
54,345-54,349 (2002).  The September 2002 amendments allow 
for IVDS to be evaluated based on incapacitating episodes or 
based on chronic orthopedic and neurologic manifestations 
combined.  Shortly thereafter, VA again revised the criteria 
for evaluating spine disorders, effective September 26, 2003.  
68 Fed. Reg. 51,454-51,458 (2003).  The September 2003 
amendments renumber the diagnostic codes and create a general 
rating formula for rating diseases and injuries of the spine, 
based largely on limitation or loss of motion, as well as 
other symptoms.  

The Board is generally required to consider the claim in 
light of both the former and revised schedular rating 
criteria to determine whether an increased rating for the 
Veteran's lumbar spine disability is warranted.  VA's Office 
of General Counsel has determined that the amended rating 
criteria, if favorable to the claim, can be applied only for 
periods from and after the effective date of the regulatory 
change.  38 U.S.C.A. § 5110(g); VAOPGCPREC 3- 2000 (April 10, 
2000).  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003); VAOPGCPREC 7-2003 (November 19, 2003).  

Prior to September 26, 2003, under former 38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (limitation of motion of lumbar spine), 
severe limitation of motion warrants a 40 percent evaluation, 
moderate limitation of motion of the lumbar spine warrants a 
20 percent evaluation, and slight limitation of motion of the 
lumbar spine warrants a 10 percent evaluation.  

Prior to September 26, 2003, under former Diagnostic Code 
5295, severe lumbosacral strain with listing of the whole 
spine to the opposite side, positive Goldthwaite's sign, 
marked limitation of forward bending in the standing 
position, loss of lateral motion with osteoarthritic changes, 
or narrowing or irregularity of the joint space, or some of 
the above with abnormal mobility on forced motion, warrants a 
40 percent evaluation.  Lumbosacral strain with muscle spasm 
on extreme forward bending and loss of lateral spine motion, 
unilaterally, in the standing position, warrants a 20 percent 
evaluation.  With characteristic pain on motion, a 10 percent 
evaluation is warranted and with slight subjective symptoms 
only, a noncompensable evaluation is warranted.  38 C.F.R. § 
4.71a, Diagnostic Code 5295 (in effect prior to September 26, 
2003).

The Board notes that the rating schedule applied prior to the 
September 2003 amendments does not define a normal range of 
motion for the lumbar spine. However, current regulations do 
establish normal ranges of motion for the thoracolumbar spine 
(combined thoracic and lumbar segments).  See 38 C.F.R. § 
4.71a, Plate V.  The supplementary information associated 
with the amended regulations state that the ranges of motion 
were based on medical guidelines in existence since 1984.  
See 67 Fed. Reg. 56,509 (Sept. 4, 2002).  Therefore, the 
Board will apply the most recent September 2003 guidelines 
for ranges of motion of the spine to the old criteria.

Effective September 26, 2003, VA revised the criteria for 
rating spinal disorders.  
These revisions consist of a new rating formula encompassing 
such disabling symptoms as pain, ankylosis, limitation of 
motion, muscle spasm, and tenderness. These changes are 
listed under Diagnostic Codes 5235-5243, with Diagnostic Code 
5243 now embodying the recently revised provisions of the 
former Diagnostic Code 5293 (for IVDS).  For VA compensation 
purposes, normal forward flexion of the thoracolumbar spine 
is from 0 to 90 degrees, extension is from 0 to 30 degrees, 
left and right lateral flexion are from 0 to 30 degrees, and 
left and right lateral rotation are from 0 to 30 degrees.  38 
C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243, Note (2).  As 
mentioned, the Board also applies these range of motion 
guidelines to the old criteria to divine the meanings of 
'slight,' 'moderate,' and 'severe' limitation of motion of 
spine, under former regulation Diagnostic Code 5292.



Effective September 26, 2003, under the revised regulations 
of DCs 5235-5243 (General Formula):
A 20 percent evaluation is warranted when forward flexion of 
the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees; or, forward flexion of the cervical 
spine greater than 15 degrees but not greater than 30 
degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis.  
A 30 percent evaluation is warranted for forward flexion of 
the cervical spine to 15 degrees or less; or, favorable 
ankylosis of the entire cervical spine.  
A 40 percent evaluation is warranted for unfavorable 
ankylosis of the entire cervical spine; or, forward flexion 
of the thoracolumbar spine to 30 degrees or less; or, 
favorable ankylosis of the entire thoracolumbar spine.  
38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242.

Applying the above criteria to the facts of this case, the 
Board finds no basis to assign a disability rating higher 
than 20 percent for the Veteran's DDD since the initial grant 
of service connection.  These range of motion findings 
thereby provide highly probative evidence against the claim 
for an initial rating even higher than the current 20 percent 
rating under either the former (DC 5292) or current 
regulations (DCs 5235-5242).  

In this regard, the three VA examination reports show no more 
than moderate limitation of motion of the lumbar spine under 
the former regulation for limitation of motion (DC 5292).  
There is no competent finding that supports the notion of 
severe limitation of motion, such as is necessary for a 
higher 40 percent rating under DC 5292.  Considering former 
Diagnostic Code 5295, the objective findings in the three VA 
examination reports simply failed to find severe lumbosacral 
strain with listing of the whole spine to the opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in the standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of the 
joint space, or some of the above with abnormal mobility on 
forced motion.  The Veteran therefore does not warrant a 40 
percent evaluation under DC 5295.  

And under the current regulations, he demonstrates flexion 
consistently of 80 degrees and combined thoracolumbar spine 
range of motion findings of greater than 120 degrees, which 
would not even qualify for a 20 percent rating, absent 
consideration of pain on motion.  Notably, the RO explicitly 
assigned even his present rating of 20 percent due to 
consideration of DeLuca factors.  So, there is simply no way 
for him to establish limitation of motion of the spine that 
might allow a rating higher than 20 percent, even noting pain 
and weakness on motion, etc.  

Therefore, under the revised regulations, as to orthopedic 
manifestations of the Veteran's low back disability, the 
evidence of record does not warrant a higher evaluation.  
There are no medical findings of forward flexion of the 
thoracolumbar spine limited to 30 degrees or less or 
favorable ankylosis of the entire thoracolumbar spine 
warranting a higher 40 percent evaluation, unfavorable 
ankylosis of the entire thoracolumbar spine warranting a 
higher 50 percent evaluation, or unfavorable ankylosis of the 
entire spine warranting a higher 100 percent evaluation.  38 
C.F.R. § 4.71(a), Diagnostic Codes 5235-5242.

The Board turns its consideration to IVDS.  As mentioned, 
under an amendment to the rating schedule effective on 
September 23, 2002, the rating formula for evaluating IVDS 
was changed.  Under the revised Diagnostic Code 5293 and 
current DC 5243 (effective September 26, 2003), IVDS is 
evaluated either on the total duration of incapacitating 
episodes over the past 12 months or by combining under 38 
C.F.R. § 4.25 (the combined rating table) separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.

The revised criteria provide that a 10 percent rating is 
warranted for incapacitating episodes having a total duration 
of at least one week but less than two weeks per year.  A 20 
percent rating is warranted for incapacitating episodes 
having a total duration of at least two weeks but less than 
four weeks per year.  A 40 percent rating requires that the 
disability be productive of incapacitating episodes having a 
total duration of at least four but less than six weeks per 
year.  Finally, a maximum 60 percent rating is available when 
the condition is manifested by incapacitating episodes having 
a total duration of at least six weeks, during the past 12 
months.  For purposes of evaluation, an incapacitating 
episode is a period of acute signs and symptoms due to IVDS 
that requires bed rest prescribed by a physician and 
treatment by a physician.

Significantly, the diagnostic criteria for IVDS, revised 
Diagnostic Code 5293 and current DC 5243, do not afford the 
possibility of a higher initial rating for the Veteran's low 
back disability.  It is not clear that the Veteran's DDD is a 
manifestation of IVDS, as he has not been diagnosed with 
IVDS.  And equally importantly, at no time during the course 
of this appeal has the Veteran's low back disability been 
manifested by IVDS requiring bed rest prescribed by a 
physician.  Indeed, none of the VA examiners confirmed the 
existence of the disorder.  In fact, there is no competent 
and credible medical evidence of incapacitating episodes 
having a total duration of at least 4 weeks per year, without 
which he cannot warrant a higher 40 percent rating for IVDS.  
In essence, irrespective of the Veteran's subjective 
assertions, there is simply no medical evidence of bed rest 
prescribed by a physician to support the existence of any 
incapacitating episode due to his IVDS.  Thus, the Veteran 
also fails to warrant a higher rating than 40 percent under 
the diagnostic criteria for IVDS, under revised Diagnostic 
Code 5293 and current DC 5243

Consideration of Separate Rating for Radiculopathy/Sciatic 
Neuropathy

Lastly, the Board turns to consideration of a separate rating 
for radiculopathy/sciatic neuropathy, due to the low back 
disability.  See 38 C.F.R. § 4.124a, Diagnostic Code 8520 
(2009); see also 38 C.F.R. §§ 4.2, 4.3, 4.6, 4.7 (2009).

In rating peripheral nerve injuries and their residuals, 
attention should be given to the site and character of the 
injury, the relative impairment and motor function, trophic 
changes, or sensory disturbances. 38 C.F.R. § 4.120 (2009).

When the involvement is only sensory, the rating should be 
for the mild, or at most, the moderate degree. In rating 
peripheral nerve disability, neuritis, characterized by loss 
of reflexes, muscle atrophy, sensory disturbances, and 
constant pain, at times excruciating, is to be rated on the 
scale provided for injury of the nerve involved, with a 
maximum equal to severe, incomplete paralysis. The maximum 
rating to be assigned for neuritis not characterized by 
organic changes referred to in this section will be that for 
moderate incomplete paralysis, or with sciatic nerve 
involvement, for moderately severe incomplete paralysis. 38 
C.F.R. § 4.123 (2009).

Under 38 C.F.R. § 4.124a, disability from neurological 
disorders is rated from 10 to 100 percent in proportion to 
the impairment of motor, sensory, or mental function. With 
partial loss of use of one or more extremities from 
neurological lesions, rating is to be by comparison with 
mild, moderate, severe, or complete paralysis of the 
peripheral nerves. The term "incomplete paralysis" indicates 
a degree of lost or impaired function substantially less than 
the type of picture for complete paralysis given with each 
nerve, whether due to varied level of the nerve lesion or to 
partial regeneration. When the involvement is only sensory, 
the rating should be for the mild, or at most, the moderate 
degree. 38 C.F.R. § 4.124a (2009).

Diagnostic Code 8520 provides the rating criteria for 
paralysis of the sciatic nerve, and therefore also for 
neuritis and neuralgia of that nerve.  Under this Code, mild 
incomplete paralysis of the sciatic nerve warrants a 10 
percent rating; moderate incomplete paralysis warrants a 20 
percent rating; moderately severe incomplete paralysis 
warrants a higher 40 percent rating; and severe incomplete 
paralysis of the sciatic nerve with marked muscular atrophy 
warrants a 60 percent rating.  With complete paralysis of the 
sciatic nerve, which warrants an 80 percent rating, the foot 
dangles and drops, there is no active movement possible of 
muscles below the knee, and flexion of the knee is weakened 
or (very rarely) lost.  38 C.F.R. § 4.124a (2009).

The words "slight," "mild," "moderate" and "severe" as used 
in the various diagnostic codes are not defined in the VA 
Schedule for Rating Disabilities.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence, to the end that its decisions are "equitable and 
just." 38 C.F.R. § 4.6 (2009).  It should also be noted that 
use of terminology such as "severe" by VA examiners and 
others, although an element of evidence to be considered by 
the Board, is not dispositive of an issue. All evidence must 
be evaluated in arriving at a decision regarding an increased 
rating. 38 C.F.R. §§ 4.2, 4.6 (2009).

There is competent medical evidence of record that warrants a 
separate rating for radiculopathy/sciatic neuropathy.  See 38 
C.F.R. § 4.124a, Diagnostic Code 8520; see also 38 C.F.R. §§ 
4.2, 4.3, 4.6, 4.7.  The findings from the July 2004, March 
2006, and September 2009 VA examination reports all indicate 
that the Veteran has left sided radiculopathy associated with 
the S1 spinal disc.  This provides evidence suggestive of 
"mild" incomplete paralysis of the sciatic nerve warranting 
an additional 10 percent rating. 38 C.F.R. § 4.7.  Absent 
evidence of constant weakness, bowel or bladder impairment, 
muscle atrophy, or footdrop, an even higher rating for 
radiculopathy/neuropathy is not in order.  However, resolving 
any doubt in the Veteran's favor, the evidence supports a 
separate 10-percent disability rating, but no higher, for his 
left sided radiculopathy.  See Mittleider v. West, 11 Vet. 
App. 181, 182 (1998) (citing 61 Fed. Reg. 52,698 (Oct. 8, 
1996); 38 C.F.R. § 4.3.

Since the Veteran's low back disability and radiculopathy 
have never been more than 20 and 10 percent disabling, 
respectively, at any time since the effective date of service 
connection, the Board cannot "stage" this rating.  
Fenderson, 12 Vet. App at 125-26.  

As the preponderance of the evidence is against the Veteran's 
claim for an initial disability rating higher than 20 percent 
for his service-connected low back disability, the "benefit-
of-the-doubt" rule is not applicable, and the Board must deny 
the claim.  But, to emphasize, the Board does find the 
overall evidence support a separate 10 percent rating for 
left sided radiculopathy.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1991).

Extra-Schedular Consideration

There is no evidence of exceptional or unusual circumstances 
to warrant referring this case for extra-schedular 
consideration.  38 C.F.R. § 3.321(b)(1) (2009).  See also 
Thun v. Peake, 22 Vet. App. 111 (2008).  The Board finds no 
evidence that the Veteran's low back disability has markedly 
interfered with his ability to work, meaning above and beyond 
that contemplated by his 10 and 20 percent schedular ratings 
for his left sided radiculopathy and DDD of the lumbar spine, 
respectively.  See 38 C.F.R. § 4.1, indicating that, 
generally, the degrees of disability specified in the Rating 
Schedule are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  See, too, Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993) (reiterating that the disability rating, 
itself, is recognition that industrial capabilities are 
impaired).

Furthermore, there is no evidence of any other exceptional or 
unusual circumstances, such as frequent hospitalizations, to 
suggest the Veteran is not adequately compensated for his 
disability by the regular rating schedule.  His evaluation 
and treatment has been primarily on an outpatient basis, not 
as an inpatient.  See Bagwell v. Brown, 9 Vet. App. 237, 238-
9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995); and VAOPGCPREC 6-96 
(August 16, 1996).

ORDER

The claim for an initial rating higher than 20 percent for 
DDD of the lumbar spine is denied.

A separate 10 percent rating for left sided radiculopathy is 
granted, subject to the laws and regulations governing the 
payment of VA compensation.



____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


